Braley, J.
The jury on conflicting evidence warrantably could find the following facts. The plaintiff, an illiterate shoemaker, was operated on for tonsilitis in the latter part *108of July, 1920, by one Dr. Cohen. The operation was successful and the plaintiff shortly after returned to his work. But on the fifteenth of the following August a cough developed and he went to the defendant’s pharmacy known as the “Revere Pharmacy,” which was in charge of one Louis Costanza during the defendant’s absence in Europe. The plaintiff asked Costanza, who was a registered pharmacist, for something to relieve his cough, and thereupon Costanza prepared and sold to the plaintiff a bottle containing a dark brown liquid which had the ordinary label of the pharmacy with the words, “ Creo. Turp. Virg. Acqa, ” and directions for taking the contents. It however contained no codeine or other narcotic. The plaintiff took a dose of it and the next day consulted Dr. Cohen, who upon examination determined that “he was suffering from bronchitis,” and gave him a prescription. The plaintiff on reaching his home in the evening gave this prescription with a $2 bill to a messenger, and instructed her to go to the defendant’s pharmacy, and have the prescription filled. But he also suggested that the bottle of medicine previously purchased should be taken to the pharmacy, and instructed the messenger to inquire if the prescription “was the same thing and if not the same thing to have the prescription filled.” The messenger accordingly went to the pharmacy and handed the prescription and bottle of medicine to Costanza, and told him that Frank Andreottala, the plaintiff, wanted the prescription filled, and also “wanted to know if the medicine in the bottle was the same' thing as that called for by the prescription. ... “if it was not, he wanted the prescription filled.” Cos-tanza after examining the bottle, and the prescription, said, “that the medicine contained in the bottle was the same as that called for by the prescription and that there was no need to have the prescription filled and told her further to tell that to the plaintiff and to tell him to take .the medicine.” The messenger returned, and after being informed of what Costanza had said, the plaintiff took several doses of the medicine. But, his cough having increased, accompanied by fever and chills, he was compelled to leave his work, and returned home and went to bed, ■ *109Dr. Cohen was called and found him, suffering from bronchitis, “severely aggravated, incipient pulmonary abscess and destruction of lung tissue,” which condition had been developing more than twenty-four hours when Dr. Cohen was consulted. The medicine prescribed “was of a light pink color,” and the plaintiff’s medical expert testified, and it could be found, that the lack of codeine, which was the operative ingredient of the prescription, from the time the messenger returned with the unfilled prescription and thé bottle of medicine which the plaintiff took until the following afternoon when the doctor discovered that the plaintiff had not had the prescription filled, “aggravated his condition and caused the injuries complained of.”
The trial judge rightly directed a verdict for the defendant on the first and second counts of the amended declaration. There was no evidence that the defendant negligently compounded, and delivered to the plaintiff a medicine different from Dr. Cohen’s prescription, or that the defendant, his servants or agents, were guilty of gross negligence in representing to the plaintiff “that the substance theretofore compounded” was the same as the medicine prescribed. Altman v. Aronson, 231 Mass. 588, 591.
The judge also rightly declined to order a verdict for the defendant on the third count which rests upon the alleged representations of the defendant, that the compound in the bottle as to its medicinal ingredients was the same as those called for in the prescription. The defendant is bound by the representations of Costanza, who was in charge of the pharmacy with authority to compound and sell medicines. Gerrish Dredging Co. v. Bethlehem Shipbuilding Corp. Ltd. 247 Mass. 162. See G. L. c. 112, §§ 27, 31, 38, 39, 41. The representations were not gratuitous, as the defendant contends. They were part of the negotiations for a proposed purchase, and sale which Costanza was authorized to make, and proof of actual knowledge by him that the representations were false, and that he intended to deceive the plaintiff was unnecessary. The affirmative statements of Costanza, the jury could find, under instructions to which no exceptions were taken, were made not as matter of opinion, or as an *110estimate of judgment, but were based on his expert knowledge of drugs, and their therapeutic value and effect. Chatham Furnace Co. v. Moffatt, 147 Mass. 403, 404.
We have considered the exceptions of each party in so far as argued and the entry must be,

Plaintiff’s exceptions overruled.


Defendant’s exception overruled.